                                                                       Case 2:19-cv-00985-APG-DJA Document 199 Filed 09/15/21 Page 1 of 2



                                                                   1    REID RUBINSTEIN & BOGATZ
                                                                        I. SCOTT BOGATZ, ESQ.
                                                                   2    Nevada Bar No. 3367
                                                                        KERRY E. KLEIMAN, ESQ.
                                                                   3    Nevada Bar No. 14071
                                                                        300 South 4th Street, Suite 830
                                                                   4    Las Vegas, Nevada 89101
                                                                        Telephone: (702) 776-7000
                                                                   5    Facsimile: (702) 776-7900
                                                                        sbogatz@rrblf.com
                                                                   6    kkleiman@rrblf.com
                                                                        Attorneys for Defendant
                                                                   7
                                                                                                    UNITED STATES DISTRICT COURT
                                                                   8
                                                                                                            DISTRICT OF NEVADA
                                                                   9

                                                                  10
                                                                        BRIAN BORENSTEIN,                                    Case No.: 2:19-cv-00985-APG-DJA
                                                                  11
REID RUBINSTEIN & BOGATZ




                                                                                              Plaintiff,                       STIPULATION AND [PROPOSED]
                                                                  12           v.                                               ORDER TO EXTEND TIME FOR
                                                                                                                                 DEFENDANTS THE ANIMAL
                           (702) 776-7000 | FAX: (702) 776-7900




                                                                  13    THE ANIMAL FOUNDATION, et al.,                        FOUNDATION & CARLY SCHOLTEN
                               300 South 4th Street, Suite 830
                                 Las Vegas, Nevada 89101




                                                                                                                             TO REPLY TO PLAINTIFF’S SECOND
                                                                  14                          Defendants.                    AMENDED COMPLAINT [ECF NO. 189]
                                                                  15                                                                    [SECOND REQUEST]
                                                                  16           IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff, BRIAN

                                                                  17    BORENSTEIN, and Defendant, CARLY SCHOLTEN, by and through their undersigned counsel,

                                                                  18    that Defendants The Animal Foundation (“TAF”) and Ms. Carly Scholten (collectively with TAF

                                                                  19    the “TAF Defendants”) may have additional time within which to respond to Plaintiff’s Second

                                                                  20    Amended Complaint [ECF No. 189].

                                                                  21           Plaintiff’s Second Amended Complaint was filed on August 23, 2021. Defense counsel has

                                                                  22    requested an additional week to prepare a response, to which counsel for Plaintiff’s has graciously

                                                                  23    agreed. Therefore, the parties hereby stipulate that the last day for TAF Defendants to respond to

                                                                  24    Plaintiff’s Second Amended Complaint is extended from Tuesday, September 14, 2021 to

                                                                  25    Monday, September 20, 2021.

                                                                  26           Further, in light of travel plans and other obligations of Plaintiff’s counsel, the Parties

                                                                  27    stipulate and request that Plaintiff’s deadline to file a reply thereto be extended for a week from

                                                                  28    Tuesday, October 5, 2021 to Friday, October 15, 2021.
                                                                                                                   Page 1 of 2
                                                                       Case 2:19-cv-00985-APG-DJA Document 199 Filed 09/15/21 Page 2 of 2



                                                                   1           This request is made in good faith and not for the purpose of undue delay. This document

                                                                   2    is being electronically filed through the Court’s CM/ECF System. Accordingly, counsel for

                                                                   3    Defendants hereby attests that (1) the content of this document is acceptable to all persons required

                                                                   4    to sign the document; (2) Plaintiff’s counsel has concurred with the filing of this document and

                                                                   5    has authorized defense counsel to affix his electronic signature hereto; and (3) a record supporting

                                                                   6    this concurrence could be made available if so ordered by this Court.

                                                                   7

                                                                   8           Dated this 14th day of September, 2021.

                                                                   9

                                                                  10    Respectfully submitted,
                                                                  11
REID RUBINSTEIN & BOGATZ




                                                                  12     REID RUBINSTEIN & BOGATZ                             THE PALMER LAW FIRM, P.C.
                           (702) 776-7000 | FAX: (702) 776-7900




                                                                  13
                               300 South 4th Street, Suite 830
                                 Las Vegas, Nevada 89101




                                                                  14     By: /s/ Kerry E. Kleiman                             By: /s/ Raelene K. Palmer
                                                                            I. Scott Bogatz, Esq. (3367)                         Raelene K. Palmer, Esq. (8602)
                                                                  15        Kerry E. Kleiman, Esq. (14071)                       5550 Painted Mirage Road, Suite 320
                                                                            REID RUBINSTEIN & BOGATZ                             Las Vegas, Nevada 89149
                                                                  16        300 South Fourth Street, Suite 830
                                                                            Las Vegas, Nevada 89101                               Robert S. Melcic, Esq. (14923)
                                                                  17        Attorneys for Defendants The Animal                   4930 Mar Vista Way
                                                                            Foundation & Carly Scholten, COO                      Las Vegas, NV 89121
                                                                  18                                                              Attorneys for Plaintiff
                                                                  19

                                                                  20

                                                                  21                                                 ORDER

                                                                  22           IT IS SO ORDERED.

                                                                  23
                                                                               DATED this 15th day of September 2021.
                                                                  24           DATED this ___________ day of _________________, 2020.

                                                                  25

                                                                  26
                                                                                                                      ____________________________________
                                                                  27                                                  UNITED
                                                                                                                      DANIEL STATES   DISTRICT JUDGE
                                                                                                                              J. ALBREGTS
                                                                                                                      UNITED
                                                                                                                      UNITED STATES MAGISTRATEJUDGE
                                                                                                                              STATES  MAGISTRATE    JUDGE
                                                                  28
                                                                                                                    Page 2 of 2
